Citation Nr: 1617510	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  13-17 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim for service connection for peripheral neuropathy of the feet.

2.  Entitlement to service connection for peripheral neuropathy of the feet.

3.  Entitlement to service connection for service connection for posttraumatic stress disorder (PTSD) (claimed as PTSD with alcoholism).

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for vision problems.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for a low back disability to include as secondary to peripheral neuropathy of the feet and/or broken left foot.

8.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Michael Sullivan, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from August 1987 to July 1994.

This case comes before the Board of Veterans' Appeals (Board) on appeal of July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  During the pendency of this appeal, jurisdiction of these matters was transferred to the RO in New York, New York.

The Board notes that an April 2003 rating decision, in part, denied service connection for PTSD and denied service connection for anxiety and depression.  The Veteran did not file a notice of disagreement with the April 2003 rating decision within a year following notification of the denial.  Thus, it became final.  38 U.S.C.A § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003).

In May 2004, the Veteran sought to reopen his claims as he suffered from "mental disabilities" which began while he was on active duty.

An October 2004 rating decision denied reopening the Veteran's claims for service connection for PTSD and service connection for anxiety and depression.  The Veteran did not file a notice of disagreement with the October 2004 rating decision within a year following notification of the denial and it thus became final.

In December 2008, the Veteran sought to reopen his claim.  In his December 2008 claim to reopen, the Veteran specified that he was requesting a compensatory evaluation for his PTSD and for alcoholism secondary to PTSD.

In the July 2009 rating decision on appeal, the RO failed to reopen the Veteran's claim for PTSD (claimed as PTSD with alcoholism) as new and material evidence had not been submitted.

The Board is aware of the holding of the United States Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1 (2009), in which the Court pointed out that the claimant cannot be held to a "hypothesized diagnosis - one he is incompetent to render" when determining what his actual claim may be, and noted that the Board should have considered alternative current conditions within the scope of the filed claim.  In Clemons, the Veteran specifically requested service connection for PTSD, but the medical record included diagnoses of an anxiety disorder and a schizoid disorder, and the Board denied the claim for service connection for PTSD upon the absence of a current diagnosis of PTSD, but did not address the other diagnoses.  The present case differs from Clemons, however, as the appealed July 2009 rating decision failed to reopen a claim for service connection for PTSD, and an October 2004 rating decision failed to reopen a claim for service connection for anxiety and depression.  To date, the Veteran has only appealed the issue of whether new and material evidence has been submitted to reopen the claim for service connection for PTSD (claimed as PTSD with alcoholism), and has yet to attempt to reopen the October 2004 decision which failed to reopen the Veteran's claim for service connection for depression and anxiety.  As the RO has already considered the question of service connection for psychiatric diagnoses other than PTSD, and the Veteran did not yet appeal the most recent final adverse decision, the Board finds no basis for additional development and adjudication pursuant to Clemons. 

The Veteran provided testimony before the undersigned Veterans Law Judge at a videoconference hearing in December 2013.  A transcript from this hearing is of record.  At his hearing, the Veteran withdrew his claim for service connection for a right knee disability.

In August 2014, the Board, in part, remanded these issues for additional development.

Notably, in a June 2015 rating decision, the RO granted service connection for tinnitus.  As a result, the previously remanded issue of entitlement to service connection for tinnitus is no longer before the Board.

The Board also notes that in the January 2016 supplemental statement of the case (SSOC) the RO denied the Veteran's claim for service connection for peripheral neuropathy of the feet without first determining whether new and material evidence had been received to reopen this claim.  The Board points out that regardless of what the RO or AMC has done, the Board must address the question of whether new and material evidence to reopen the claim has been received because the issue goes to the Board's jurisdiction to reach the underlying claims and adjudicate them on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The Board notes that there is an electronic claims file associated with the Veteran's claim, which contains relevant evidence that will be considered by the Board in this appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for peripheral neuropathy of the feet; entitlement to service connection for a low back disability to include as secondary to peripheral neuropathy of the feet and/or broken left foot; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an October 2004 rating decision, the RO, in part, confirmed and continued the denial of service connection for peripheral neuropathy of the feet; the Veteran did not timely perfect an appeal of this determination.

2.  Evidence received since the October 2004 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for peripheral neuropathy of the feet.

3.  The Veteran does not have a current diagnosis of PTSD.

4.  The Veteran is not currently shown to have a bilateral hearing loss disability by VA standards.

5.  The Veteran's refractive error is not disability for VA purposes, and the preponderance of the evidence is against a finding that the Veteran has any current eye disability that is related to a disease or injury during active service.

6.  The medical evidence reflects that the Veteran's in-service hypertension diagnosis was the result of excessive alcohol consumption.

7.  Hypertension was not manifest in service, was not manifest within one year of separation and is not related to service.  


CONCLUSIONS OF LAW

1.  The October 2004 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  New and material evidence has been received since the October 2004 denial, and the claim of entitlement to service connection for peripheral neuropathy of the feet is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The criteria for service connection for PTSD are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015). 

4.  A bilateral hearing loss disability was not incurred in or aggravated by the Veteran's active military service, and it may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2015).

5.  The criteria for entitlement to service connection for an eye disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A (West 2014) 38 C.F.R. §§ 3.303, 3.303(d), 3.304 (2015).

6.  Hypertension was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).









REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA"s duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Given the favorable disposition of the claim to reopen the claim for service connection for peripheral neuropathy of the feet, the Board finds that all notification and development actions needed to fairly adjudicate this claim have been accomplished.

The Veteran was provided notice in a March 2009 letter which was issued prior to the July 2009 rating decision.  The March 2009 letter explained what information and evidence was needed to substantiate a claim for service connection as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The March 2009 letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  

Unfortunately, despite VA efforts to obtain the records, the Veteran's complete service treatment records are unavailable and further attempts to find such records would be futile.  See Formal Finding on the Unavailability of Service Records (July 9, 2009).  

With regard to the missing service treatment records, the Court of Appeals for Veterans Claims (Court) has held that in cases where records once in the hands of the Government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the claims has been undertaken with this heightened duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 46 (1996). 

Moreover, there is no presumption, either in favor of the appellant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18   (2005) [the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases].

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of private, service, and VA treatment records.  Per the August 2014 remand directives, the Veteran's available records from the Social Security Administration (SSA) have been obtained and associated with the file.  The record also contains the reports of a July 2013VA examination.  Per the August 2014 Board remand instructions, the Veteran also underwent VA examinations in May 2015 and June 2015.  The June 2015 VA examiner also provided an addendum opinion in November 2015.  The July 2013, May 2015 and June 2015 VA examination reports and the November 2015 addendum opinion reflect that the VA examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  As such, the Board finds that the July 2013, May 2015 and June 2015 VA examination reports and the November 2015 addendum are sufficient upon which to base a decision with regard to these claims.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

In light of the above, the Board also finds that the RO substantially complied with the August 2014 remand directives, to the extent possible, and no further action in this regard is warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran.  The Board finds that no additional RO action to further develop the record on the claims is warranted.

Lastly, as noted above, VA afforded the Veteran a hearing on appeal.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c) (2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation: (1) explain the issues and (2) suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing, the VLJ identified the issues on appeal, asked questions and elicited testimony in order to substantiate the claims, and accepted testimony on the matter of nexus.  The VLJ inquired as to the existence of outstanding medical evidence.  The Veteran was assisted at the hearing by his representative.  The hearing focused on the elements necessary to substantiate the claims.  Thus, there was substantial compliance with the duties set forth in 38 C.F.R. § 3.103(c) (2).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 


I.  New and Material Evidence

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).  See also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Veteran sought to reopen his claim in December 2008.  In this regard, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).  In the case of Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.  

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

An April 2003 rating decision, in part, denied service connection for peripheral neuropathy of the feet.  The April 2003 rating denied service connection for peripheral neuropathy of the feet on the basis that there was no evidence that the Veteran's claimed peripheral neuropathy disability had been clinically diagnosed.

The Veteran did not file a notice of disagreement with the April 2003 rating decision within a year following notification of the denial.  Thus, it became final.  38 U.S.C.A § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003).

In May 2004, the Veteran sought to reopen his claim.

An October 2004 rating decision denied reopening the Veteran's claims for service connection for peripheral neuropathy of the feet as it determined that no new and material evidence had been submitted.  The Veteran did not file a notice of disagreement with the October 2004 rating decision within a year following notification of the denial.  As the Veteran did not appeal the October 2004 rating decision, that decision is now final based on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

In December 2008, the Veteran sought to reopen his claim.  

Here, the last final denial of the claims is the October 2004 rating decision which confirmed and continued the previous denial of service connection for peripheral neuropathy of the feet.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

As noted above, the October 2004 rating decision confirmed and continued the final April 2003 rating decision which denied service connection on the basis that there was no evidence that the Veteran's claimed peripheral neuropathy disability had been clinically diagnosed.

Evidence received since the October 2004 rating decision includes a November 2009 treatment record from the SSA which noted that the Veteran reported a history of peripheral neuropathy of the feet with an onset of 1993.  The diagnosis was peripheral neuropathy with a fair prognosis.
	
The prior denial of service connection for peripheral neuropathy was based on the fact that the evidence did not show a confirmed diagnosis of peripheral neuropathy.  The November 2009 treatment record specifically determined that the Veteran had a confirmed diagnosis of peripheral neuropathy and noted that the Veteran reported its onset in 1993.  Hence, this evidence raises a reasonable possibility of substantiating the Veteran's claim for service connection.  As noted above, for purposes of determining whether the claim should be reopened, the evidence is presumed to be credible.

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for peripheral neuropathy of the feet, have been met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 


II.  Service Connection

Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

Certain diseases, to include hypertension may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §] 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden for certain chronic disabilities such as hypertension is through a demonstration of continuity of symptomatology.  

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

A.  PTSD

Laws and Regulations

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. See 38 C.F.R. § 3.304(f) (1); see also, 38 U.S.C.A. § 1154(b). 

Similarly, if a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (3).

Otherwise, the law requires verification of a claimed stressor.  Where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is unrelated to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must include service records or other credible evidence that supports and does not contradict the Veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Moreau, 9 Vet. App. at 395-396; Cohen v. Brown, 10 Vet. App. 128, 42 (1997).

Factual Background and Analysis

The Veteran's service treatment records are negative for treatments or complaints regarding any psychiatric disability to include PTSD.

In March 2001 the Veteran was admitted to a VA hospital with an Axis I diagnosis of alcohol withdrawal and a history of depression.  PTSD was ruled out.  

In May 2001, a VA psychiatrist noted that there was a suggestion of PTSD due to his time in Desert Storm.  The physician also noted a history of multiple admissions for alcohol withdrawal.

Another VA medical treatment record in May 2001 noted a diagnosis of alcohol withdrawal as well as depression/PTSD.

In a December 2008 correspondence, a private psychiatrist noted that the Veteran had a long history of alcohol dependence dating back to his time in service.  He had served in Somalia where he was exposed to trauma.  His drinking was minimal prior to his time in Somalia but escalated to the point where he had been ordered into alcohol rehabilitation while enlisted.  He continued to suffer with symptoms of PTSD which were service related and he used alcohol as a means to "forget" the trauma.  

The Veteran underwent a VA examination in July 2013.  The examiner noted that the Veteran did not have a diagnosis of PTSD that confirms to the DSM-IV criteria.  The Veteran's current Axis I diagnoses were alcohol dependence in remission, major depressive disorder and generalized anxiety disorder.  The examiner also noted that a May 1994 treatment summary indicated that the Veteran had serious alcohol issues while stationed in Germany which predated his deployment to Somalia.  The Veteran had been hospitalized on many occasions for depression and alcohol related issues.  The Veteran reported a stressor of being surrounded by 1000 to 2000 hostile Somalians while stationed in Somalia.  He also noted another incident while serving in Somalia where a house was raided.  The examiner noted that the Veteran did not have persistent avoidance of stimuli associated with the trauma or a numbing of general responsiveness.  The examiner indicated that the Veteran did not meet criterion C, E or F and as a result did not meet the full criteria for PTSD.  The Veteran reported that his tendency to speak about Somalia and other military experiences excessively and inappropriately abated secondary to his abstinence from alcohol.  The examiner noted that the Veteran showed evidence of alcohol abuse prior to his deployment in Somalia.  It was less likely as not that the alcohol dependence was secondary to his identified military stressors.

Considering the claim for service connection for PTSD, the Board finds that the claim must be denied.

As noted above, service connection for PTSD requires a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2015).  Here, the Board accepts that the Veteran was exposed to combat while on active duty.  Thus, the Board will turn to the issue of whether the Veteran has a current diagnosis of PTSD and, if so, whether such disorder is related to his military service, to include combat exposure therein.

As noted above, service connection for PTSD requires a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a) (i.e., Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)). 38 C.F.R. § 3.304(f).

In this case, the persuasive medical evidence demonstrates that the Veteran does not currently have a diagnosis of PTSD.  

As detailed above, there are substantial treatment records associated with the claims file.  However, only a May 2001 VA treatment note and a December 2008 private letter suggest a diagnosis of PTSD.  Additionally, there are many other diagnoses from several medical professionals that do not show PTSD. 

Notably, the December 2008 correspondence from a private physician noted that the Veteran continued to suffer with "symptoms of PTSD" which were service related while a May 2001 VA psychiatrist noted that there was a "suggestion of PTSD" while another May 2001 VA medical treatment record noted a diagnosis of alcohol withdrawal as well as depression/PTSD.

Conversely, the July 2013 VA examiner concluded that the results of the evaluation did not reveal evidence of fully diagnosable PTSD based on DSM-IV criteria.   

In making his conclusion that that the Veteran did not meet the full criteria for PTSD, the July 2013 VA examiner specifically cited DSM-IV criteria; and explained in detail why the criteria for a diagnosis of PTSD were not met.  

Specifically, the July 2013 VA examiner noted that the Veteran did not have persistent avoidance of stimuli associated with the trauma or a numbing of general responsiveness.  The examiner indicated that the Veteran did not meet criterion C, E or F and as a result did not meet the full criteria for PTSD.  

Additionally, the December 2008 private physician merely indicated that the Veteran suffered from "symptoms of PTSD" which were service related and there is no indication if the DSM-IV criteria were utilized to formulate this assessment.

The Board ultimately finds the most probative evidence of record to be the opinions of the VA examiner in July 2013 which is more consistent with the clinical evidence of record.
 
Additionally, while statements from the Veteran reflect his continued assertion that he has PTSD, the most probative medical evidence does not support his opinion.  While the Veteran is competent to report symptoms, he is not necessarily competent to attribute such symptoms to a specific underlying psychiatric disorder.  In this regard, the Board ultimately places more weight on the medical opinions and clinical findings of record on the matter of whether the Veteran has a current diagnosis of PTSD.

In sum, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for PTSD.  The benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b).  

The Board also notes that the most VA examination in July 2013 provided an Axis I diagnosis of alcohol dependence while the December 2008 private physician noted that the Veteran had a long history of alcohol dependence dating back to his time in service where he tried to "forget" the trauma with alcohol.  The Board notes that service connection may be recognized for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, his or her service-connected disability,. 237 F.3d 1368 (Fed. Cir. 2001).  In order to qualify for service connection in this regard, the Veteran must establish, by clear medical evidence, that his alcohol or drug abuse disability is secondary to or is caused by a service-connected disorder.  See Allen, 237 F.3d at 1381.

However, as noted above, while the Veteran has an Axis I diagnosis of alcohol dependence by history, there is no evidence that his alcohol abuse disability is secondary to or is caused by a service-connected disorder.  Additionally, the July 2013 VA examiner also noted that it was less likely as not that the alcohol dependence was secondary to his identified military stressors.

The Board also again notes that while the Veteran has other diagnosed psychiatric disabilities such as depression and general anxiety disorder, the RO has already considered the question of service connection for psychiatric diagnoses other than PTSD, and the Veteran did not yet appeal the most recent final adverse decision.  As a result, the Board finds no basis for additional development and adjudication pursuant to Clemons.

In the absence of any probative evidence of the existence of PTSD, service connection may not be granted.  See 38 C.F.R. § 3.304(f) (2012); see also Cohen v. Brown, 10 Vet. App. 128 (1997); Rabideau v. Derwinski, 2 Vet. App. 141, 144   (1992) (noting that service connection cannot be granted if the claimed disability does not exist).  Accordingly, there is no evidence of a current disability, and the Veteran's claim for service connection for PTSD fails on this basis alone.  

In reaching this conclusion, the Board considered the doctrine of reasonable doubt.  See 38 U.S.C.A. § 5107(b) (West 2014).  However, as the preponderance of the evidence is against the claim, the doctrine is not for application.  See Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


B.  Hearing Loss

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Tests are less than 94 percent.  38 C.F.R. § 3.385.  Additionally, it is noted that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Factual Background and Analysis

A July 1987 in-service audiogram revealed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
5
5
LEFT
0
0
5
0
5


A December 2014 VA audiogram revealed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
20
20
LEFT
15
10
10
15
15


Per the August 2014 Board remand instructions, the Veteran underwent a VA examination in June 2015.  

Audiometric testing in June 2015 revealed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
20
20
LEFT
15
10
5
20
10

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 98 percent in the left ear.  The examiner noted that the Veteran did not have hearing loss in his left ear and had only high frequency range of 6000Hz or more hearing loss in his right ear.

Considering the claim for service connection for bilateral hearing loss, in light of the record and the governing legal authority, the Board finds that the claim must be denied.

The Veteran contends that he has hearing loss a result of his service.

However, the post-service evidence demonstrates that the Veteran does not have a current bilateral hearing loss disability as defined by 38 C.F.R. § 3.385, as the auditory thresholds obtained during the pendency of this claim were not 40 decibels or greater at any of the frequencies, the auditory thresholds at the minimum three of the frequencies were not 26 decibels or greater, and the Maryland CNC speech recognition score was not less than 94 percent.  See 38 C.F.R. § 3.385.  

Notably, a VA audiogram in December 2014 and most recently a VA examination in June 2015 do not show a bilateral hearing loss disability by VA standards.  Thus, there is no competent evidence reflective of a hearing loss disability as defined by 38 C.F.R. § 3.85 at any time during the pendency of this appeal.

The Board appreciates the Veteran's contentions and statements related to his claimed bilateral hearing loss.  However, even conceding that the Veteran was exposed to significant noise in service, the evidence does not show a bilateral hearing loss disability by VA standards.  

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. §1110.  Thus, where, as here, competent and persuasive medical evidence establishes that the Veteran does not have a bilateral hearing loss disability for which service connection is sought, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this case, the claim for service connection for bilateral hearing loss must be denied because the first essential criterion for a grant of service connection-competent evidence of the currently-claimed disability-has not been met. 

With respect to the Veteran's contention that he currently has bilateral hearing loss disability, a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  As a layperson, the Veteran is competent to report that he experiences difficulty hearing.  However, he is not competent to render a diagnosis of a bilateral hearing loss disability that satisfies the regulatory criteria set forth in 38 C.F.R. § 3.385. 

Absent evidence of a current bilateral hearing loss disability diagnosis, the Board concludes that the claim of entitlement to service connection for a bilateral hearing loss disability must be denied.  The preponderance of the evidence is against the Veteran's claim and the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102.


C.  Vision Problems

Factual Background and Analysis

The Veteran claims that he has a current eye disability as a result of his service and that he has had recurrent symptoms of this disability since his service.

Service treatment records note that in November 1988, the Veteran presented with complaints of an infected left eye.  The diagnosis was conjunctivitis.  

Per the August 2014 Board remand instructions, the Veteran underwent a VA examination in June 2015.  The examiner determined that the Veteran did not have and had not been ever diagnosed with an eye condition (other than congenital or developmental errors of refraction).  The Veteran reported that he did not wear glasses prior to doing a lot of computer work and looking at monitors during service.  He currently had a prescription for near vision and distance vision.  There was no other significant ocular/visual history.  On examination, he did not have visual field defect.  His internal eye examination was normal bilaterally.  He did not have anatomical loss, light perception only, extremely poor vision or blindness.  He did not have astigmatism or diplopia.  His slit lamp and external eye examination was normal.  The examiner noted that the Veteran had a normal eye examination.  He was a diabetic but had no retinopathy.  He did have refractive error.  The examiner opined that the Veteran did not have a diagnosis of a vision problem incurred in or caused by vision problems in the service.  He had a small distance refractive error which was corrected with distance glasses and a small reading prescription glass prescription which was age appropriate. 

Considering the claim for service connection for vision problems, in light of the record and the governing legal authority, the Board finds that the claim must be denied.

Notably, while the Veteran was diagnosed on one instance in service with conjunctivitis, the medical evidence of record does not indicate that any of the Veteran's eye complaints during service continued after service.  

Further, the medical evidence of record does not contain a diagnosis of a current eye disability.  As noted by the VA examiner in June 2015, while the Veteran had a prescription for near vision and distance vision, there was no other significant ocular/visual history as the examiner noted that the Veteran had a normal eye examination.  

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability. "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Here, there is no objective evidence that the Veteran currently has an eye disability, or that he had an eye disability at any time during the pendency of this claim.  Cf. McClain v. Nicholson, 21 Vet. App. 319 (2007).  Therefore, without a current diagnosis of an eye disability, service connection is not warranted.

Notably, the VA examiner did determine that the Veteran had a small distance refractive error.   However, refractive errors of the eyes are congenital or developmental defects, and are not "diseases or injuries" for disability compensation purposes under VA law.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; Terry v. Principi, 340 F.3d 1378, 1383-84 (Fed. Cir. 2003); Palczewski v. Nicholson, 21 Vet. App. 174, 179 (2007). 

While service connection cannot be granted for a refractive error on a direct basis, service connection may be granted for disability due to aggravation of a constitutional or developmental defect by a superimposed disease or injury.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993). 

However, the Board finds the objective evidence of record does not indicate that any potential refractive error was aggravated during service by a superimposed disease or injury.  In addition to opining that the Veteran did not have a diagnosis of a vision problem incurred in or caused by vision problems in the service, the June 2015 VA examiner also specifically noted that the Veteran's small distance refractive error was age appropriate.  

Additionally, the Veteran has not contended and the record does not otherwise show any injury that occurred to the Veteran's eyes while on active duty that was superimposed upon the current refractive error.  While the service treatment records show one time treatment for conjunctivitis in-service, there is no indication, and the Veteran has not asserted, that the conjunctivitis caused any aggravation or worsening beyond the normal progression of the refractive error.  Therefore, the weight of the evidence does not demonstrate a current diagnosis of an eye disability, other than a refractive error of the eye, and does not demonstrate any "superimposed" injury that could aggravate the refractive error of the eye. 

For the reasons discussed above, the Board finds that the weight of the evidence demonstrates that the Veteran does not have a current diagnosis of an eye disability other than a refractive error of the eye, which as discussed above may not be granted service connection, and has not had an eye disability during the pendency of the appeal.  

Because the Veteran does not have current eye disability, service connection may not be granted under any theory.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


D. Hypertension

Regulations provide that hypertension for VA purposes means that the diastolic blood pressure is predominantly 90 or more or systolic blood pressure is predominantly 160 or more.  Hypertension must be confirmed by readings taken two or more times on three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).

Factual Background and Analysis

The Veteran's July 1987 enlistment examination noted a blood pressure reading of 130/84.  

An October 1987 service treatment record noted a blood pressure reading of 162/100.

A May 1994 service treatment record noted that the Veteran had an Axis III diagnosis of hypertension that was secondary to alcohol abuse.  A May 1994 Aeromedical Evaluation also noted that the Veteran had been treated for hypertension and that his hypertension was most probably secondary to alcoholism. 

Per the August 2014 remand instructions, the Veteran underwent a VA examination in May 2015.  The examiner noted that the Veteran had been diagnosed with hypertension in 2010.  The Veteran's current blood pressure readings were 135/85, 130/80 and 140/80.  The examiner opined that the Veteran's hypertension was less likely than not incurred in or caused by the hypertension during service.  The examiner noted that upon review, he did not see that the Veteran was treated or diagnosed with hypertension during service.  His hypertension was diagnosed in 2010.  His hypertension was less likely than not permanently aggravated by alcohol intake.  Currently he had been sober for at least 2 to 3 years and usually the blood pressures can be elevated during the withdrawal phase of alcohol abuse.

In November 2015, the May 2015 VA examiner provided an addendum opinion after a review of service treatment records.  The examiner noted that the Veteran began drinking at the age of 16 and continued drinking heavily during the time he was in high school and later during his career in the military.  He was seen in the military for treatment of his alcohol abuse.  He had the initial onset of elevated blood pressures while he was acutely intoxicated and with evidence of delirium per the June 1994 hospital reports.  During this time, he had elevated blood pressures secondary to alcohol detoxification.   The examiner noted that his opinion remained that the Veteran's hypertension was less likely than not incurred in or aggravated by his active duty during military service since the hypertension was related to alcohol abuse and was started during his high school years.  He had elevated blood pressures as most patients would have when going through withdrawal from alcohol abuse.  The Veteran's hypertension was less likely than not permanently aggravated by alcohol intake.  He had been currently sober for 2 years and despite that he has had hypertension and is on medications.  The Veteran's hypertension was most likely related to family history, age, and or other risk factors.  Anytime the Veteran had withdrawals from alcohol intake, his blood pressures became more difficult to control.   His claims file noted multiple admissions and treatments for alcohol intake.  

Considering the claim for service connection for hypertension, in light of the record and the governing legal authority, the Board finds that the claim must be denied.

The Board initially notes that the Veteran has been diagnosed with hypertension.  Accordingly, as there is a current hypertension disability, the first element of service connection is satisfied.  

However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his or her military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

As noted above, service connection may be granted for hypertension on a presumptive basis when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §] 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015). 

Notably, the Veteran's service treatment records demonstrate elevated blood pressure readings as well as a diagnosis of hypertension.  However, service connection is not warranted on a presumptive basis as these in-service elevated blood pressure readings and diagnosis of hypertension were the result of alcohol withdrawal.  

Under the law, veterans are entitled to a presumption that injuries incurred during active service were "incurred in the line of duty" and not the result of the veteran's misconduct.  See Holton v. Shinseki, 557 F.3d 1362, 1367 (Fed. Cir. 2009) (citing 38 U.S.C.A. § 105(a) ).  This presumption may be rebutted if the government demonstrates by a preponderance of the evidence that the in-service injury was caused by or resulted from willful misconduct or by abuse of alcohol or drugs. 

Alcohol consumption or alcohol abuse alone does not necessarily constitute willful misconduct such that service connection should be denied.  See 38 C.F.R. § 3.301(c)(2) (2014) ("The simple drinking of alcoholic beverage is not of itself willful misconduct."); see also Martin v. McDonald, 761 F.3d 1366, 1371 (Fed. Cir. 2014) ("Congress has taken action indicating that alcohol abuse and willful misconduct ... are not coextensive.").

However, the deliberate drinking of a known poisonous substance or under conditions which would raise a presumption to that effect will be considered willful misconduct.  If, in the drinking of a beverage to enjoy its intoxicating effects, intoxication results proximately and immediately in disability or death, the disability or death will be considered the result of the person's willful misconduct.  Organic diseases and disabilities which are a secondary result of the chronic use of alcohol as a beverage, whether out of compulsion or otherwise, will not be considered of willful misconduct origin.  38 C.F.R. § 3.301(c) (2).  Proximate causation must be established when injuries sustained as a result of the drinking of alcoholic beverages are considered to be willful misconduct.  See Smith v. Derwinski, 2 Vet. App. 241, 244 (1992).

The Veteran does not bear the burden of proving that his injury was not the result of willful misconduct; rather, VA bears the burden of proving that it was. See Holton, supra.  In such cases, VA must set forth evidence that shows by preponderance that the in-service injury was proximately caused by an act of willful misconduct by the Veteran.  See Thomas v. Nicholson, 423 F.3d 1279, 1283 (Fed. Cir. 2005) (supporting preponderance of the evidence as the proper evidentiary standard to rebut the line-of-duty presumption); see also Myore v. Brown, 9 Vet. App. 498, 503 (1996) (remanding the Board's denial of benefits based on willful misconduct).

In this instance, the VA examiner in his November 2015 addendum report specifically determined that the Veteran's hypertension was less likely than not incurred in or aggravated by his active duty during military service since the hypertension was related to alcohol abuse and was started during his high school years.  The examiner noted that the Veteran had in-service elevated blood pressures secondary to alcohol detoxification and that most patients would have elevated blood pressure readings when going through withdrawal from alcohol abuse.  

As a result, the evidence in this case reflects that the Veteran's in-service diagnosis of hypertension and his in-service elevated blood pressure readings were the result of excessive alcohol use.  Accordingly, service connection for hypertension on a presumptive basis is not warranted.  

Additionally, these findings of alcohol induced hypertension contradict any current assertion that a non-alcohol induced hypertension disability existed at the time of his service discharge.  Thus, the Board finds that his documented medical history is in conflict with any assertions that his current hypertension symptoms have continued since service.  Notably, the first evidence of a non-alcohol induced hypertension disability occurred in 2010 which was almost 16 years after his separation from service.

Accordingly, the Veteran was not diagnosed with a non-alcohol induced hypertension disability until many years after service and there was a significant period between his service injury and his post-service complaints where the medical record was silent for complaints of a hypertension disability, the Board concludes that the weight of the evidence is against a finding of any continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  

The Board also finds that the weight of the evidence is against a finding that the Veteran's current hypertension disability is etiologically related to the Veteran's military service on a direct basis.  In fact, the only medical opinion addressing the etiology of the hypertension disability weighs against the claim as the VA examiner in his November 2015 addendum opinion concluded that the Veteran's hypertension was less likely than not incurred in or aggravated by his active duty during military service.  The examiner also noted that the Veteran's hypertension was less likely than not permanently aggravated by alcohol intake as his hypertension was most likely related to family history, age, and or other risk factors.  

None of the competent medical evidence currently of record refutes these conclusions, and the Veteran has not presented or identified any such existing medical evidence or opinion.  

In sum, the Board finds that service connection for a hypertension disability must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


E.  All Disabilities

The Board notes the Veteran's contentions regarding the etiology of his claimed PTSD, bilateral hearing loss, vision problems, and hypertension disabilities.  To the extent that the Veteran himself contends that a medical relationship exists between his claimed current disabilities and service, the Board acknowledges that the Veteran is competent to testify as to his observations.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In the instant case, however, the Board finds that PTSD, bilateral hearing loss, vision problems, and hypertension disabilities are not disabilities subject to lay diagnosis as these diagnoses requires medical training.  More significantly, the Veteran and his representative do not have the medical expertise to provide an opinion regarding the PTSD, bilateral hearing loss, vision problems, and hypertension etiologies.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  Additionally, the VA examiners provided detailed rationales in support of his opinions and cited to the relevant evidence.  For this reason, the VA examiners' opinions are the most probative evidence of record.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion).  


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for peripheral neuropathy of the feet and the claim is reopened.

Entitlement to service connection for service connection for PTSD (claimed as PTSD with alcoholism) is denied.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for vision problems is denied.

Entitlement to service connection for hypertension is denied.






REMAND

Following a review of the Veteran's claims file, the Board finds that further development is required prior to the adjudication of the remaining claims.

Regarding the Veteran's reopened claim for entitlement to service connection for peripheral neuropathy,  the Board notes that VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2014).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The threshold for finding a link between current disability and disease or injury in service is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

If the medical evidence of record is insufficient, or, in the opinion of the Board, of doubtful weight or credibility, the Board is always free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  However, it is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

The Board again notes that the Veteran's complete service treatment records are apparently not available.  The Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule where applicable.  See O'Hare, supra.  

While the complete service treatment records are unavailable, a June 1994 service treatment record does indicate that the Veteran had bilateral lower extremities paresthesias.

As noted above, the Veteran has a current diagnosis of peripheral neuropathy as evidenced by the November 2009 treatment note.

The Board notes that since the Veteran has yet to undergo a VA examination for his claimed peripheral neuropathy of the feet disability during this appeal.  An examination or opinion is necessary to make a decision on a claim if the evidence of record contains competent evidence that the claimant has a current disability, and indicates that the disability or symptoms may be associated with the claimant's active military history, but does not contain sufficient medical evidence to make a decision on the claim.  See 38 U.S.C.A. § 5103A (d) (2); 38 C.F.R. § 3.159(c) (4); See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (where there is competent evidence of a current disability and evidence indicating an association between the disability and active service, there must be competent evidence addressing whether a nexus exists).  

Given the facts noted above, the Board finds that the evidence currently of record is insufficient to resolve the claim for service connection for peripheral neuropathy of the feet and that further medical examination and opinion in connection with this claim is warranted.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (4).  The Board finds that a medical opinion, based on full review of the record and supported by stated rationale, is needed to fairly resolve the claim on appeal.  See 38 U.S.C.A. § 5103A (d) (2) (West 2014). 

Regarding the Veteran's claim for a low back disability to include as secondary to peripheral neuropathy of the feet, as the Veteran's claim for service connection for a low back disability is inextricably intertwined with his claim for peripheral neuropathy being remanded herein, the Board will again defer decision on the matter.  See Henderson v. West, 12 Vet. App. 11 (1998), citing Harris v. Derwinski, 1 Vet. App. 180 (1991), for the proposition that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the claims are inextricably intertwined.

Similarly, regarding the Veteran's claim for a TDIU, the Board notes that further development and adjudication of the Veteran's claims for peripheral neuropathy and a low back disability may provide evidence in support of his claim for TDIU.  See, Henderson, supra; Harris, supra.  The Board has therefore concluded that it would be inappropriate at this juncture to enter a final determination on that issue.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  The Veteran should then be scheduled for a VA medical examination for his peripheral neuropathy of the feet disability with an examiner of appropriate expertise to determine the nature and etiology of such condition.  The claims folder and a copy of this REMAND should be provided to the examiner for review in conjunction with this examination.  The examiner should review the claims folder before examining the Veteran and this fact should be noted in the accompanying medical report.

After thoroughly describing the nature and etiology of the Veteran's peripheral neuropathy of the feet disability, the examiner must provide an opinion whether it is at least as likely as not (i.e. a 50 percent or greater probability) that the Veteran's peripheral neuropathy of the feet disability had its onset in or is otherwise related to the Veteran's period of active duty.  

A complete rationale for all opinions reached should be provided.  If the examiner is unable to render any requested opinion, the examiner should explain in detail why such opinion could not rendered.

3.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


